Bell, J.
There is filed with the record, by the defendants in error, a remittitur of the sum of twenty-two dollars and eighty-five cents, and the interest thereon from the time of'the rendition *32of the judgment in the case of Griffis against Brown & Thompson, to the time of the rendition of the judgment in the present case. The clerk of this court will ascertain the amount of the interest on the sum of twenty-two dollars and eighty-five cents, and enter judgment for the amount recovered below, less the amount remitted in conformity with the remittitur on file.
There is no other error in the judgment of the court below than the excess; but the judgment must be reformed at the costs of the defendants in error.
Judgment reformed.